Citation Nr: 1044787	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  08-18 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
lumbar strain with degenerative changes, prior to November 28, 
2008. 

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbar strain with degenerative changes, from November 28, 2008.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for right ankle sprain, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to September 
1978.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted service 
connection for a right ankle disability and assigned a 10 percent 
evaluation.  This decision also denied the Veteran's claim for an 
increased rating for her low back disability, then evaluated as 
10 percent disabling.  Based on the receipt of additional 
information, including the report of a VA examination, the RO, by 
rating action dated in May 2009, assigned a 20 percent evaluation 
for lumbar strain with degenerative changes, effective November 
28, 2008.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating is part of a claim for a higher rating when 
such claim is raised by the record or asserted by the Veteran.  
The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for a total 
rating will be considered part and parcel of the claim for 
benefits for the underlying disability.  Id.  Since the Veteran 
referred to being unemployable during the hearing before the 
undersigned in August 2010, the Board is accepting jurisdiction 
of this matter.


The issues of entitlement to an increased rating for a low back 
disability and a total rating are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's right ankle 
disability has been manifested by pain on motion and is not more 
than moderate in severity.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent 
for chronic right ankle sprain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In a February 2010 letter, VA provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate her claim for an increased rating, to include 
evidence that her service-connected disability has increased in 
severity.  The letter informed the Veteran of what information 
and evidence she must submit, and what information and evidence 
will be obtained by VA.  In addition, the letter advised the 
Veteran of the necessity of providing medical or lay evidence 
demonstrating the nature and symptoms of her condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on her employment. See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim 
for increased rating need not be "veteran specific").  The letter 
also provided examples of pertinent medical and lay evidence that 
the Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing a disability rating.  In addition, the February 
2010 letter advised the Veteran of how the VA assigns a 
disability rating and an effective date, and the type of evidence 
which impacts such.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include VA medical records and 
examination reports, and the Veteran's testimony at a hearing 
before the undersigned.

As discussed above, the appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by responding to notices, submitting evidence, and 
providing testimony.  Thus, she was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims 
file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In determining the current level of impairment, the disability 
must be considered in the context of the whole recorded history, 
including service medical records. 38 C.F.R. § 4.2.  The Court 
has held that, at the time of the assignment of an initial rating 
for a disability following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The Veteran is service-connected for chronic right ankle sprain 
and is evaluated under Diagnostic Code 5271.  

A 20 percent evaluation may be assigned for severe limitation of 
motion of the ankle.  When the limitation of motion is moderate, 
a 10 percent evaluation will be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

The Schedule for Rating Disabilities defines full range of motion 
of the ankle as zero to 20 degrees of dorsiflexion and zero to 45 
degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II 
(2009).

The evidence supporting the Veteran's claim includes her 
statements and some of the medical findings on examination.  When 
she was examined by the VA in September 2005, the Veteran 
reported right ankle pain, which she described as an ache, if she 
was on her foot too long.  She asserted that her right ankle was 
sore and stiff after walking or weight-bearing for more than 20 
minutes.  An examination revealed mild tenderness over the 
calcaneofibular ligament.  A palpable pain was found on 
examination.  She had 5/5 strength for dorsiflexion, plantar 
flexion, inversion, and eversion.  She had 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  The assessment 
was chronic ankle sprain.  The examiner commented he expected the 
Veteran would lose between 10 and 15 degrees of range of motion, 
muscle strength, coordination and fatigability associated with 
repetitive movement flares.

The Veteran was again examined by the VA in November 2008.  She 
related the right ankle would become stiff and sore with 
repetitive movements.  She also indicated the right ankle popped 
with repetitive motion.  On examination, there was mild pain over 
the medial and lateral malleolus inferiorly.  She had 5/5 
strength and had 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion. The assessment was chronic ankle sprain.  The 
examiner stated he expected a loss of between 5 and 10 degrees of 
her overall range of motion, strength, coordination and 
fatigability associated with repetitive movement flares.   The 
ankle was noted to be stable.
 
Again, while the Veteran had pain on motion at the time of the 
November 2008 examination, both VA examinations demonstrated full 
range of motion of the right ankle.  X-rays of the right ankle 
were negative, and there is no indication of arthritis.  Although 
the Veteran testified she has swelling of the ankle, the Board 
observes that no swelling, deformity or discoloration was found 
on the November 2008 VA examination.  

The Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 
and 4.45 would warrant a higher rating for either knee 
disability.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and 
DeLuca v. Brown, 8, Vet. App. 202 (1995).  However, while the 
examiner expressed his belief that the Veteran's range of motion 
would be limited following repetitive movement, the examinations 
found no limitation of motion.  It appears that the 10 percent 
rating was assigned based on the pain on motion.  Thus, even 
considering the Veteran's complaints of pain, the evidence does 
not reflect that motion is limited to a degree which warrants an 
evaluation greater than the 10 percent currently assigned.  
Accordingly, the 10 percent rating currently assigned adequately 
addresses the subjective complaints and the objective findings 
regarding the Veteran's right ankle disability.  Deluca, 8 Vet. 
App. 202.  

While the Veteran is competent to report observable symptoms such 
as ankle pain and swelling, the Board concludes that the medical 
findings on examination are of greater probative value than her 
allegations regarding the severity of the right ankle disability.  
As noted above, the current 10 percent evaluation already 
accounts for her reports of pain.  Thus, the Board finds no basis 
on which a higher rating may be assigned.  Indeed, there are no 
other relevant diagnostic codes for consideration.  For example, 
ankylosis has not been shown and there is no demonstration of os 
calcis or astralgus malunion, precluding evaluation under 
Diagnostic Codes 5272 and 5273.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 9 
Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization. Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is provided 
for certain manifestations of the service-connected right ankle 
disability at issue, but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, the 
diagnostic criteria adequately describes the severity and 
symptomatology of the Veteran's disorder.  Accordingly, referral 
for extraschedular consideration is not in order here.  

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

An initial evaluation in excess of 10 percent for chronic right 
ankle sprain is denied.


REMAND

The Veteran also asserts a higher rating is warranted for her low 
back disability.  She testified in August 2010 that her low back 
is stiff in the morning until she showered with hot water.  She 
had indicated when examined by the VA in November 2008 that she 
was able to walk for approximately two miles.  However, she 
testified in August 2010 that she can only walk about 1/2 a mile 
before her back becomes tender.  

The Court has also held that where the Veteran claims that a 
disability is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state of 
the condition, the VA must provide a new examination.  Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  While the Veteran was 
examined in August 2008, she has made evidentiary assertions that 
her condition has increased in severity since that time.  Under 
38 C.F.R. § 3.326(a) (2010), a VA examination will be authorized 
where there is a possibility of a valid claim.

As noted above, pursuant to Rice, 22 Vet. App. 447, a claim for a 
total rating is part of the present increased rating claim as the 
Veteran has specifically made a claim for this benefit.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request she 
provide names and addresses of all medical 
care providers, VA and non-VA, who have 
treated her for her right ankle disability 
since May 2007.  After securing any 
necessary release, the RO/AMC should obtain 
these records.  Any negative search should 
be noted in the record and communicated to 
the Veteran.

2.  Schedule the Veteran for a VA joints 
examination to determine the nature and 
severity of her right ankle disability.  
The claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
tests deemed necessary should be conducted 
and the results reported.  The orthopedic 
examiner should comment on any functional 
impairment due to pain and the pathology 
associated with pain should be described.  
With respect to the subjective complaints 
of pain, the examiner should be requested 
to specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable to 
the service-connected disability and the 
presence or absence of any other objective 
manifestation that would demonstrate disuse 
or functional impairment due to pain 
attributable to the service-connected 
disability.  

Moreover, the examiner should opine as to 
whether it is at least as likely as not 
that the Veteran's service-connected spine 
and ankle disabilities preclude her from 
securing and following substantially 
gainful employment, without regard for 
nonservice-connected conditions and 
considering the Veteran's occupational 
history and educational background.  Any 
opinion should be accompanied by a clear 
rationale.

3.  The RO should provide the Veteran an 
appropriate VCAA notification letter 
pertaining to the unemployability claim 
which has been raised.  Thereafter, any 
appropriate evidentiary development should 
be accomplished.

4.  Then readjudicate the appeal.  If the 
decision remains adverse to the Veteran, 
she and her representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period of 
time within which to respond.  If a total 
rating is not granted, send the Veteran and 
his representative a supplemental statement 
of the case that includes a citation to 38 
C.F.R. §§ 3.340, 3.341, and 4.16 (2010) and 
a discussion of how those regulations 
affects VA's decision with regard to a 
total rating.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


